Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 26 May 2022 have remedied the 112 deficiency in line with the Office’s suggestions.  Accordingly, this is withdrawn. 
As previously, the closest Prior Art to the method, the reference to De Wolf (2013/0281329) (cited previously) discloses removing scale ([0016]) such as iron sulfide scale ([0017]) using a treatment fluid comprising hydrochloric acid, formic acid, and citric acid ([0073]), corrosion inhibitor ([0047]) at 0.1-2 vol% ([0048]), corrosion inhibitor intensifier ([0049]), and surfactants ([0034]) at 0.01-5 vol% ([0040]), wherein the fluid is biodegradable ([0129]).  However, this reference fails to teach the compounds provided in the specific concentrations as claimed, especially the specific amounts of 16-22.5 wt% HCl, 0.75-7.5 wt% formic acid, and 0.75-7.5 wt% citric acid as claimed.
Similarly, as previously, the closest Prior Art to the composition, the reference to Oliveira (2016/0264849) (cited previously) discloses a treatment fluid comprising 1-3 wt% HF and up to 3-15 wt% HCl with formic acid and citric acid ([0123] and Table 1), corrosion inhibitor at 0.1-15 wt% ([0233]), corrosion inhibitor intensifier at 0.1-20 wt% ([0236]), and surfactant in common additive amounts ([0255]).  However, this reference fails to teach use for removing iron-containing scales.
There is no Prior Art that discloses or teaches using this particular biodegradable descaler solution for removing iron-containing scale.  Only one with the benefit of the current disclosure would have a reasonable expectation of success of this descaler solution operating for this purpose.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674